IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Saraswati         :
Nirmalananda from the Decision     :
Assessment Appeals for Property    :
Located at 1400 Hampton Drive,     :
West Bradford Township, Chester    :
County, Pennsylvania               :         No. 540 C.D. 2019
                                   :
Tax Parcel No.: 50-02-0091.0000    :         Argued: November 12, 2019
                                   :
Appeal of: Downingtown Area School :
District                           :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                       FILED: February 25, 2020


             Downingtown Area School District (School District) appeals from the
April 19, 2019 order of the Court of Common Pleas of Chester County (trial court).
The School District contends that the trial court erred in denying its motion for a new
trial on the basis of after-discovered evidence and in partially exempting from real
property taxes the first floor of a building as a place of religious worship. Because
we conclude that the School District is entitled to engage in additional discovery with
respect to its after-discovered claim, we vacate and remand for further proceedings.
                                               Background
                 Saraswati Nirmalananda (Landowner) is the owner of 1.1301 acres of
land located at 1400 Hampton Drive, West Bradford Township, Chester County,
Pennsylvania, Tax Parcel I.D. No. 50-02-0091.0000. A 2-story building containing
4,000 square feet of finished space is situated on the land (Property) and is located
within the taxing area of the School District.
                 On July 21, 2016, Landowner filed an application for exemption of real
estate taxes with the Chester County Board of Assessment Appeals (Board).
Landowner asserted that the Property is entitled to an exemption from taxes pursuant
to section 204(a)(1) of The General County Assessment Law (Law), Act of May 22,
1933, P.L. 853, as amended, 72 P.S. §5020-204(a)(1),1 as an actual place of regularly
stated religious worship. In the application, Landowner described the Property as a
“residential monastery” where “1/2 of the [P]roperty is used for prayer and as a
meditation hall”; “3/8 of the [P]roperty is used as residential facilities for monks
living in the monastery for religious practices and studies”; and the “remaining 1/8 of
the [P]roperty is residential space for [Landowner], the spiritual head of Svaroopa
Vidya Ashram.” (Reproduced Record (R.R.) at 131a.) After the Board denied the
exemption, Landowner appealed to the trial court which conducted a de novo trial.


       1
           That section provides as follows:

                 (a) The following property shall be exempt from all county, city,
                 borough, town, township, road, poor and school tax, to wit:

                 (1) All churches, meeting-houses, or other actual places of regularly
                 stated religious worship, with the ground thereto annexed necessary
                 for the occupancy and enjoyment of the same[.]

72 P.S. §5020-204(a)(1).



                                                   2
             Significant to our resolution of the instant appeal, prior to trial, the
School District served Landowner with a Request for the Production of Documents.
Among other things, the School District sought “[c]opies of any documents related to
the use of the Property by Landowner.” (R.R. at 138a.)
             At trial, Landowner testified and admitted documentary evidence
detailing the Property’s layout. As described by Landowner, the second floor of the
Property is approximately 2,000 square feet and is residential in nature, containing six
bedrooms (three single occupancy and three double occupancy) and three bathrooms.
The first floor is also approximately 2,000 square feet and, for present purposes, may
be divided into five discrete areas, specifically a: (1) meditation hall, (2) meeting
room, (3) kitchen and dining room, (4) reading room, and (5) entry hall and parlor.
(R.R. at 16a-17a, 52a-53a, 119a-21a.)
             Landowner testified that she is the spiritual leader of a group of Hindu
monks known as an “ashram,” which generally refers to a monastery in which the
occupants of a building devote their time to “prayers and meditation” and receive
instruction in religious practices and beliefs. (R.R. at 9a-12a.) The particular ashram
that uses the Property is Svaroopa Vidya Ashram (Ashram), which is based in
Mumbai and is part of an established Hindu order named Saraswati. (R.R. at 6a, 11a,
26a, 83a.) Landowner, also known as “the Swami,” stated that the Property is used
exclusively as a church and is properly characterized as a “residential monastery.”
(R.R. at 6a, 42a.)
             Landowner also testified that the residents of the Ashram live in a
communal atmosphere and gather together to worship their deity or deities on a daily
basis. (R.R. at 25a.) Landowner said that the monks convene on the first floor at
least three times a day, on an established schedule, and engage in meditations, hymns,



                                           3
and prayers, commonly led by Landowner. (R.R. at 15a, 20a.) The testimony of
Landowner further established that the meditation hall is a place “where the residents
are gathered together for meditation,” (R.R. at 20a); the “swami meeting room” is
used to facilitate “spiritual development,” (R.R. at 20a); and “for private spiritual
counseling meetings with the residents and occasionally with some of the members of
the community who live outside.” (R.R. at 15a.)
            Regarding the kitchen and dining rooms, Landowner explained that all
meals are communal, begin with religious chanting, and that the conversations are
focused on spiritual training and development and questions about Hindu texts. (R.R.
at 79a-80a.) According to Landowner, all food must comply with strict religious
dietary restrictions, in observance of a practice prescribed by an ancient Hindu text
called “Ayurveda,” and the consumption of meat, fish, and eggs is prohibited. (R.R.
at 17a.) Otherwise, Landowner stated that the parlor is used for group meetings of
members of the Ashram, and the reading room is devoted to reading primarily
religious texts. (R.R. at 15a-16a.) Landowner explained that all of those who occupy
the Property receive religious instruction, including the study of ancient religious
texts. Landowner added that there are time-honored group participation practices,
such as the laying of the hands, which is intended to “open[] up access to deeper and
more ecstatic experiences within.” (R.R. at 38a.)
            Additionally, Landowner testified, in part, as follows:

            Q.     Have you received any approvals from [West
            Bradford Township] to run a church or run an ashram at
            that property?

            A.    The township is very well aware of what we are
            doing, and [it] treat[s] us as a group home.




                                          4
             Q.     Have you received any approvals to run a religious
             facility at that property?

             A.   We have a letter from [the township], but I don’t
             know if you call that approval[]. The letter approves it, yes.
(R.R. at 44a.)
             By order dated September 26, 2017, the trial court found the Property
exempt from property taxes to the extent of 50% of the total valuation thereof. More
precisely, the trial court “determined that the first floor of this building, but only the
first floor, is entitled to exemption.” (Order, 9/26/17, at 1 n.1.)
             On October 25, 2017, the School District filed a notice of appeal to this
Court. The next day, the trial court directed the School District to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal, which the School District
timely filed on November 16, 2017. Thereafter, on January 10, 2018, the trial court
filed its Pa.R.A.P. 1925(a) opinion.
             In its Pa.R.A.P. 1925(a) opinion, the trial court stated that “[t]he sole
issue raised on appeal is that [] Landowner did not meet her burden of proving that
the first floor of the [P]roperty which is the subject of this tax assessment appeal is an
actual place of regularly stated religious worship.” (Trial court op. at 1-2.) Framing
the issue in this manner, the trial court, relying predominately on the testimony of
Landowner, which the trial court found to be credible, recounted, found, and
determined as follows:

             [Landowner] testified that the first floor consists of a
             meditation hall, meeting room, kitchen and dining room,
             reading room and entry hall and parlor. The participants
             meet in the meditation hall three times a day and use it for
             meditations, hymns and prayers. The meeting room is used
             for private spiritual counseling. The parlor is used for
             group meetings and the reading room is used for, not
             surprisingly, reading. Every day, three times a day, seven


                                             5
             days a week, fifty-two weeks a year, the meditation hall is
             used for religious services. There is a specific schedule for
             the use of the meditation hall and it is used for no purpose
             other than religious practices.

             From this testimony [the court] concluded that the
             meditation hall is clearly an actual place of regularly stated
             religious worship.         [The court] also found that the
             remaining rooms of the first floor are reasonably necessary
             for the religious use of the property or, as with the entry
             hall, merely incidental thereto. [The court] therefore
             concluded that the first floor of this building, but only the
             first floor, is entitled to exemption.
(Trial court op. at 4-5.)
             On October 24, 2018, prior to the date on which oral argument was
scheduled in this Court, the School District filed an “Application for Relief Seeking
Suspension of Oral Argument and a Remand to the Trial Court for a New Trial on the
Basis of After-Discovered Evidence.” (R.R. at 136a-49a.) In this submission, the
School District explained that, during the course of its appeal, a neighboring resident
of the Property contacted the School District and provided it with a January 30, 2011
stipulation entered into between the Landowner and West Bradford Township
(Stipulation).
             Notably, in this Stipulation, Landowner agreed, among other matters, not
to use the Property for “religious use.” (R.R. at 145a-46a.) The Stipulation also
stated that Landowner agreed to remove from its website and Facebook page the
following things: “all references to options for clients, employees or trainees to stay
at the Property”;    “all advertising to the public for religious celebrations at the
Property”; “all references to the ‘housing’ of clients, disciples, ashramites or yogis at
the Property while they attend other activities”; all references to “overnight [worship]
opportunities at the Property”; and “all advertising that the Swami is teaching at the
Property.” (R.R. at 145a.)

                                           6
             As mentioned previously, the School District served Landowner with a
Request for the Production of Documents, requesting “[c]opies of any documents
related to the use of the Property by Landowner.” (R.R. at 138a.) Landowner,
however, did not produce the Stipulation in response to this discovery request.
Ultimately, the School District asserted that the Stipulation constituted after-
discovered evidence that necessitated a remand for a new trial.
             By per curiam order entered December 6, 2018, this Court remanded to
the trial court “with instructions to consider in the first instance whether, on School
District’s motion, the tax exemption appeal . . . should be opened on the basis of
after-discovered evidence.” (School District’s Br. at App. F.) In so doing, we
relinquished jurisdiction.
             On remand, after entertaining oral argument on the School District’s
motion for a new trial on the basis of after-discovered evidence, the trial court entered
an order dated April 19, 2019, denying the School District’s motion. In doing so, the
trial court analyzed the Stipulation and reasoned as follows:

             After the entry of our decision in this matter, the School
             District obtained a copy of an agreement dated several years
             prior to the application for tax exemption pursuant to which
             Landowner appears to have agreed not to use the [P]roperty
             for religious purposes. This agreement does not bear
             directly upon the issue of the present use of the [P]roperty.
             At most, it would bear on the credibility of [Landowner]
             who testified as to the use of the [P]roperty for religious
             purposes which would apparently violate the aforesaid
             agreement. Even if the after-discovered evidence met other
             prongs of the test for opening a proceeding on the basis of
             after-discovered evidence, it is clear that it is for
             impeachment purposes only and would not have compelled
             a different result.
(Order, 4/19/19, at 1 n.1.)



                                           7
               In a separate order, the trial court added:

               The sole requirement for tax exemption of a charity’s
               property is that the actual, present use be in conformity with
               the purposes of the charitable institution. City of Pittsburgh
               v. County of Allegheny, 412 A.2d 661 (Pa. Cmwlth. 1980).
               See also In re Swarthmore College, 645 A.2d 470 (Pa.
               Cmwlth. 1994). The legality of the use is not at issue nor
               would it be relevant that the use violates an agreement
               which the property owner made with the municipality at
               some prior time.
(Order, 4/2/19, at 1 n.1.)
               On May 2, 2019, the School District filed a timely notice of appeal to
this Court.2


                                             Discussion
               On appeal,3 the School District argues that the trial court erred in
denying it a new trial and/or decision due to after-discovered evidence. The School
District emphasizes that Landowner did not produce the Stipulation in response to its
discovery request and asserts that it sought a new trial not merely to impeach the


       2
         As the School District correctly notes in its brief, given the procedural posture of this case
and our remand to the trial court, the trial court’s April 19, 2019 order denying the after-discovered
evidence claim constituted a final appealable order. As such, all of the trial court’s preceding
rulings and/or orders, including the trial court’s determination that the Property was partially
exempt, merged into that order, and thus was subject to challenge in the instant appeal. See K.H. v.
J.R., 826 A.2d 863, 871 (Pa. 2003) (stating that a notice of appeal filed from the entry of a final
order “will be viewed as drawing into question any prior non-final orders”); Barrel of Monkeys,
LLC v. Allegheny County, 39 A.3d 559, 564 (Pa. Cmwlth. 2012).

       3
          Our scope of review regarding the trial court’s grant or denial of a new trial on the basis of
after-discovered evidence is whether the court committed an abuse of discretion or an error of law
which controlled the outcome of the case. See In re Cook, 527 A.2d 1115, 1116 (Pa. Cmwlth.
1987).



                                                   8
credibility of Landowner. Instead, according to the School District, it requested a
new trial for the purposes of “(1) conducting additional discovery on the commercial
uses of the Property revealed in the Stipulation”; and “(2) showing that [Landowner]
perpetrated a fraud on the [trial] court.” (School District’s Br. at 23.)   The School
District elaborates that it believes Landowner acted fraudulently by “seeking an
exemption for religious use of the Property notwithstanding the Stipulation,” “not
identifying or producing the Stipulation in discovery,” and “perjuring herself at trial
when she testified that she had a ‘letter’ from West Bradford Township that
‘approves’ the religious use of the Property, when the opposite is in fact true.”
(School District’s Br. at 23.)
             It is well settled that a petition for a new trial based on after-discovered
evidence will only be granted if “that evidence: (1) is new; (2) could not have been
obtained at trial in the exercise of due diligence; (3) is relevant and non-cumulative;
(4) is not for the purposes of impeachment; (5) and must be likely to compel a
different result.” In re Cook, 527 A.2d 1115, 1116 (Pa. Cmwlth. 1987) (citations
omitted; emphasis added). See Limper v. Philadelphia Electric Co., 146 A. 574, 575-
76 (Pa. 1929) (stating that in order for a party to succeed on an after-discovered
evidence claim based on false testimony that was given at trial, the complaining party
must meet all the elements of the general test that is applied to petitions for a new
trial on the ground of after-discovered evidence).
             Here, the School District’s after-discovered evidence claim and
accompanying arguments, in part, constitute an attempt by the School District to use
the Stipulation to impeach the credibility of Landowner on a collateral matter. In
these limited respects, the case law is clear that the School District’s claim fails to
satisfy the requirement that the after-discovered evidence not be used solely for the



                                           9
purpose of impeachment.      See D’Emilio v. Board of Supervisors, Township of
Bensalem, 628 A.2d 1230, 1233 (Pa. Cmwlth. 1993) (“It is obvious that [the]
[d]eveloper’s rather vague allegations of wrongdoing by the [s]upervisors are merely
an attempt to impeach testimony already adduced in the trial court. As such, the trial
court did not err in denying [the] [d]eveloper a new trial.”); R & S Millwork, Inc. v.
Department of Transportation, 401 A.2d 587, 589 (Pa. Cmwlth. 1979) (“In its motion
for new trial, condemnee alleged that condemnor’s expert concealed evidence relating
to his computation of costs of reproduction and depreciation.            Methods of
computation go to the basis of the expert’s opinion and were sought solely for the
purpose of impeaching credibility . . . . [P]ost-trial discovery of impeachment
evidence is not a sufficient ground to secure a new trial.”). Notably, it does not
matter how strong the impeachment evidence is or how ruinous it may be to a
witness’ credibility and testimony; if the evidence seeks merely to impeach, a new
trial may not be granted. See Commonwealth v. Castro, 93 A.3d 818, 827 n.13 (Pa.
2014) (noting that “[e]ven if [the] impeachment would ‘destroy and obliterate’ a
witness, it is still impeachment, and the [after-discovered evidence] rule does not
quantify the degree of impeachment beyond which the rule no longer applies”); City
of Wilkes-Barre v. Wilkes-Barre Fire Fighters Association Local 104, 992 A.2d 246,
253 (Pa. Cmwlth. 2010) (“[The doctrine of after-discovered evidence does not apply
even to instances of perjury[] because the purpose of such evidence is for
impeachment.”).
            However, there is another facet to the School District’s after-discovered
evidence claim, one that is separate and distinct from any issue of impeachment.
More specifically, the School District seeks to utilize the Stipulation as the tool by
which it could obtain information that is highly relevant and material to Landowner’s



                                         10
tax exemption status under section 204(a)(1) of the Law. In this vein, the School
District asserts that, at bare minimum, the Stipulation is sufficient evidence to permit
it to engage in additional discovery.
             As a basic rule, discovery should be permitted “if the matters sought are
relevant to the issue of the cause.      While ‘fishing expeditions’ are not to be
countenanced under the guise of discovery, requests for discovery must be considered
with liberality as the rule rather than the exception.” In Re Townsend’s Estate, 241
A.2d 534 (Pa. 1968).
             Generally, if the recipient of discovery learns that its opponent has not
complied with a request for production of documents, the recipient has numerous
options available and may seek additional discovery from the trial court.           See
Pa.R.C.P. No. 4019(c)(5) (stating that where, among other instances, a party or
person fails to make discovery with respect to a request for production, a trial court
may make “such order with regard to the failure to make discovery as is just”). To
obtain relief for a discovery violation, a party must demonstrate that the violation
resulted in prejudice. In re Lokuta, 11 A.3d 427, 443 (Pa. 2011). In the context of an
after-discovered evidence claim, a party seeking additional discovery may satisfy this
burden by making a plausible showing that the evidence obtained through discovery
would likely change the outcome of the trial. See Commonwealth v. Causey, 833
A.2d 165, 171 (Pa. Super. 2003) (“A violation of discovery does not automatically
entitle appellant to a new trial. Rather, an appellant must demonstrate how a more
timely disclosure would have affected his trial strategy or how he was otherwise
prejudiced by the alleged late disclosure.”) (internal citations and quotation marks
omitted); cf. Reilly v. Ernst & Young, LLP, 929 A.2d 1193, 1200 (Pa. Super. 2007)
(en banc) (discussing sanctions for discovery violations under the Pennsylvania Rules



                                          11
of Civil Procedure and reiterating that, first and foremost, the violation must be
viewed “in light of the prejudice caused to the opposing party”).
             Here, it seems clear to us that Landowner did not comply with the
School District’s Request for the Production of Documents when it failed to produce
the Stipulation. Given the record in the proceedings before the trial court, it also
seems clear to us that the School District had no reason to believe that Landowner
entered into a formal agreement with West Bradford Township that she would not use
the Property for religious purposes and would agree not to engage in what the School
District has denoted in its brief as the “commercial uses” of the Property. The issue,
then, is what affect the Stipulation could potentially have on the outcome of these
proceedings if the School District was provided with the opportunity to engage in
further discovery.
             In its brief, the School District advances the reoccurring argument that
the Property is not an “actual place of regularly stated religious worship” because the
“primary purpose” of the Property is not “worship.” (School District’s Br. at 26.)
The School District asserts that, akin to a parsonage, “the Property is a mere
residence for [Landowner] and a few of her fellow adherents to Hinduism, where
worship is incidental.” Id. According to the School District, Landowner’s “use of
the Property for prayer is no different from an individual of any other religion praying
at [his] home at certain times of the day and before meals, or reading religious texts
in [his] living room, or even conducting prayer sessions or religious texts studies.”
Id. at 30.
             The burden of proof rests on the taxpayer seeking an exemption to prove
that the property is exempt. Four Quarters Interfaith Sanctuary of Earth Religion v.
Bedford County Board of Assessment and Revision of Taxes, 99 A.3d 603, 607 (Pa.



                                          12
Cmwlth. 2014). Section 204(a)(1) of the Law exempts from taxation “[a]ll churches,
meeting-houses, or other actual places of regularly stated religious worship, with the
ground thereto annexed necessary for the occupancy and enjoyment of the same[.]”
72 P.S. §5020-204(a)(1) (emphasis added).
              In construing the phrase, “actual places of regularly stated religious
worship,” id., we have developed a “primary purpose” test in our decisional law and
have explained that the “tax exemption is authorized . . . in those places in which the
primary purpose is worship and other activities are merely incidental.”                  Four
Quarters Interfaith Sanctuary of Earth Religion, 99 A.3d at 607 (quoting Mount Zion
New Life Center v. Board of Assessment and Revision of Taxes and Appeals, 503
A.2d 1065, 1071 (Pa. Cmwlth. 1986) (Mount Zion). Recently, this Court explained
that our decision in “Mount Zion and the cases that followed limited the exemption to
only the discrete areas of the property that were primarily used as a place of religious
worship.”     Archbishop of Philadelphia v. Chester County Board of Assessment
Appeals (Pa. Cmwlth., No. 1856 C.D. 2017, filed December 6, 2018) (unreported)
slip op. at 8.4
              In Mount Zion, a nonprofit corporation operating a Christian retreat
center sought a tax exemption as an actual place of regularly stated religious worship.
The center consisted of four buildings, one of which was a “manor house.” In
addition to the center’s administrative office, the manor house contained a kitchen,
dining room, living room, and four bedrooms. This Court concluded that, although
small groups of retreatants used the living room for worship and religious teaching,
the house also served as the home of the administrator and his family. On these facts,

       4
         We cite Archbishop of Philadelphia for its persuasive value in accordance with Section
414(a) of this Court's Internal Operating Procedures, 210 Pa. Code § 69.414(a).



                                              13
we concluded that because the center “ha[d] not proven that religious worship [was]
the primary use of . . . the manor house, the center was not entitled to tax exemption
as to the manor house.” 503 A.2d at 1071.
             In In re Order of St. Paul the First Hermit, 873 A.2d 31 (Pa. Cmwlth.
2005), this Court reviewed separate parcels and portions of property that comprised a
shrine, namely a “Retreat House” and a “Visitor Center.” The “Retreat House” was
located on parcel of land and contained, among other places, “meeting rooms and []
sleeping quarters for retreat programs,” specifically “40 overnight rooms,” the
“primary purpose” of which was “to provide lodging.” Id. at 34, 38 n.10.          With
respect to these areas, we concluded:

             In applying the primary purpose test to the facts in the
             present case, we agree with the trial court as to its
             classification of the different areas of the Retreat
             House . . . . [T]he trial court determined that the meeting
             room and the 40 overnight rooms were not tax exempt
             inasmuch as they are not places of regularly stated religious
             worship . . . . [E]ven though an area such as the meeting
             room may be used occasionally for religious classes or
             meetings, it is not primarily used as a place of regularly
             stated religious worship. As such, it does not qualify for an
             exemption.
Id. at 38-39 (emphasis in original).
             In the “Visitor Center,” there were, among other things, “religious
education classrooms” and “an area allocated to the museum, gift shop, cafeteria, and
Polish delicatessen.” Id. at 34. Although we agreed with the trial court that the
“religious education classrooms” were exempt, this Court also agreed with the trial
court that the other areas were not exempt “inasmuch as they were not places of
regularly stated religious worship.” Id. at 39. In making the latter determination, and
concerning the museum and gift shop, we rejected the appellant’s argument “that the


                                          14
religious items in the museum, gift shop and bookstore [were] sufficiently related to
the primary religious use of the Shrine.” Id. This Court said: “Although there is no
dispute that these areas contain items of religious, cultural and historical significance,
including those sold in the gift shop and bookstore, we do not believe that such items
are essential to the primary use of the Shrine as a place of regularly stated religious
worship.” Id.
             Regarding the “cafeteria and Polish delicatessen,” this Court in In re
Order of St. Paul the First Hermit affirmed the trial court’s conclusion that these
places were not entitled to an exemption. In doing so, we provided the following
rationale:

             Similarly, the primary purpose of the cafeteria and Polish
             delicatessen is to provide visitors to the Shrine with a place
             to purchase food on weekends, even though the cafeteria
             may occasionally be used for religious and cultural
             performances. Hence, we do not believe that the food
             services provided in the cafeteria and delicatessen render
             those areas essential to the primary use of the Shrine as a
             place of regularly stated religious worship. Rather, they are
             primarily used as dining facilities. As a result, they do not
             qualify as places of regularly stated religious worship for
             purposes of Section 204(a)(1)[.]
Id. at 39 (footnote omitted).
             Further, in St. Aloysius Roman Catholic Church v. Fayette County Board
of Assessment Appeals, 849 A.2d 293, 296 (Pa. Cmwlth. 2004), this Court noted “that
parsonages generally do not fall within” the exemption for a “place of regularly stated
religious worship.” Id. at 296. We stated that “parsonages” or “Church residences
can fall within the exemption, but only when primarily used for religious purposes,
i.e., regularly scheduled weekly Sunday school classes and fellowship meetings, and
when the residential use occurred merely on an occasional basis.”             Id. at 296


                                           15
(emphasis in original). However, we were careful to point out that the exemption is
inapplicable when the parsonage area “is used primarily and regularly for residential
purposes, with only occasional, sporadic use for religious classes or meetings.” Id.
             The above cases collectively establish the proposition that the individual
rooms or places within a building and/or the overall nature of the building must be
primarily and regularly used as a place of religious worship in order to qualify for the
exemption. Conceivably, the School District could use the Stipulation, and the terms
and conditions that comprise it, as the catalyst to conduct additional discovery,
whether it be by deposition or otherwise. The specific purpose of such discovery
would permit the School District to inquire into the issue of whether Landowner, at
the time of the application, proceedings, or at present, was or is advertising and/or
using the Property in the ways that the Stipulation purportedly prohibits—e.g.,
offering options for “clients, employees or trainees” to stay at the Property and listing
advertisements to members of the general public to have “religious celebrations” at
the Property, be provided with lodging at the Property when attending “other
activities,” and additional “overnight [] opportunities” to stay at the Property. If
Landowner was or is engaging in these activities, and the School District is able to
flesh out the details and particulars concerning the location and frequency of those
activities, then this evidence could possibly have a significant impact on the manner
and nature in which the Property was or is being used, overall, in the religious sense.
In this regard, Landowner’s failure to comply with the School District’s Request for
the Production of Documents cannot be deemed a form of harmless error, and the
Stipulation is highly relevant to the essential elements of a religious worship
exemption and the possible partition of the Property based on the nature and extent of
the worship in the discrete areas of the first floor.



                                            16
             Unquestionably, the Stipulation provided the School District with a solid
foundation that could serve as evidence, or lead to acquiring additional evidence, that
Landowner was or is engaging in conduct that, more likely than not, could upset the
total calculus and balance as to whether the first floor, or any of its discrete areas are,
in fact, being used primarily to provide lodging, food, and/or a place to stay for guests
as opposed to actual religious worship. If the School District could make a showing
to this effect, then it would be quite possible that the outcome of the case could be
different. In other words, although the first floor of the Property may be “used
occasionally for religious classes or meetings,” the trial court, considering the
evidence obtained through additional discovery, could very well find that the first
floor “is not primarily used as a place of regularly stated religious worship,” In re
Order of St. Paul the First Hermit, 873 A.2d at 38-39 (emphasis in original), but,
instead, “is used primarily and regularly for residential purposes,” St. Aloysius
Roman Catholic Church, 849 A.2d at 296 (emphasis in original), or even lodging
purposes. See In re Order of St. Paul the First Hermit, 873 A.2d at 38-39, n.10. In
the event that the trial court would make such findings, the entire first floor of the
Property, or a portion thereof, would not be entitled to an exemption.
             “The purpose of the discovery rules is to prevent [] unfairness and to
allow a fair trial on the merits.” Linker v. Churnetski Transportation, Inc., 520 A.2d
502, 503 (Pa. Super. 1987).        In sum, Landowner’s failure to produce critical
information to the School District deprived the School District of the opportunity to
explore and pursue discovery on issues that are closely related to the Property’s use
and status as a place of regularly stated worship. For these reasons, we conclude that
the trial court erred in failing to afford the School District with the opportunity to
conduct additional discovery, and that the School District sustained palpable



                                            17
prejudice as a result. See City of Philadelphia v. Fraternal Order of Police Lodge
No. 5 (Breary), 985 A.2d 1259, 1271 (Pa. 2009) (noting that prejudice had occurred
where one party’s failure to produce the requested information impaired the other
parties “from preparing their case for the [] arbitration hearing”).
              Therefore, we vacate the trial court’s April 19, 2019 order and remand to
the trial court to permit the School District to engage in additional discovery
concerning the issues we have outlined above. Once discovery is completed, and
assuming the School District is satisfied that the evidence obtained warrants a
hearing, the School District may petition the trial court to conduct a hearing. The
trial court shall then convene a hearing to receive such evidence and, thereafter, issue
a new or supplemental opinion explaining the court’s findings of fact and conclusions
of law in light of that evidence.5




                                                 ________________________________
                                                 PATRICIA A. McCULLOUGH, Judge




       5
        Due to our disposition, we decline to address the School District’s argument that
Landowner failed to adduce sufficient evidence to establish that the first floor of the Property was
exempt.



                                                18
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Saraswati         :
Nirmalananda from the Decision     :
Assessment Appeals for Property    :
Located at 1400 Hampton Drive,     :
West Bradford Township, Chester    :
County, Pennsylvania               :       No. 540 C.D. 2019
                                   :
Tax Parcel No.: 50-02-0091.0000    :
                                   :
Appeal of: Downingtown Area School :
District                           :


                                   ORDER


             AND NOW, this 25th day of February, 2020, the April 19, 2019 order
of the Court of Common Pleas of Chester County (trial court) is hereby
VACATED, and the case is REMANDED to the trial court for further proceedings
consistent with this opinion.
             Jurisdiction RELINQUISHED.



                                        ________________________________
                                        PATRICIA A. McCULLOUGH, Judge